Citation Nr: 1714812	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for nasal varix with recurrent nose bleeds.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia (claimed as right knee tendonitis).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Whether new and material evidence has been presented to reopen a service connection claim for rhinitis, and if so, whether service connection may be granted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from September 1998 to January 1999 and active duty from January 2003 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claims file is with the RO in St. Louis, Missouri.

The Board remanded this matter in June 2012 and again in June 2014 for additional development.  In its June 2014 decision, the Board found that the issue of TDIU was raised by the record, and remanded the matter of TDIU for further development.  In an April 2016 supplemental statement of the case (SSOC), the RO denied entitlement to TDIU for failure to submit employability documentation.  It had not been a year since the request for additional documentation when the RO denied entitlement to TDIU.  The Board finds that this issue is still raised by the record and should be initially decided on the merits by the RO. 

The issue(s) of entitlement to TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had her nose cauterized with silver nitrate in 2001, due to constant nosebleeds. 

2.  The Veteran's nasal varix with recurrent nose bleed has not presented as a 50 percent obstruction of the nasal passages on both sides or a complete obstruction on one side; with the loss of part of one ala, or other obvious disfigurement; nor has sinusitis been detected by X-ray only; and no incapacitating episodes have been related to this disability. 

3.  For the entire period on appeal, the Veteran's right knee chondromalacia with osteoarthritis is manifested by pain and reduced range of motion, but not by recurrent subluxation, limitation of flexion of 60 degrees or worse, or ankylosis.

4.  Evidence received since the final September 2005 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for rhinitis.

5.  The preponderance of the evidence of record demonstrates that it is less likely than not that rhinitis is related to the Veteran's active duty service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for nasal varix with recurrent nose bleeds, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 3.102, 3.321, 4.3, 4.97, Diagnostic Codes 6502, 6504, 6513 (2016).

2.  During the entire period on appeal, the criteria for a disability rating greater than 10 percent for the Veteran's right knee patellofemoral chondromalacia with degenerative arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2016).
3.  The September 2005 rating decision that denied service connection for allergic rhinitis is final.  38 U.S.C.A. § 7105 (c) (West 2016), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  Evidence received since the final September 2005 rating decision is new and material; the criteria to reopen the claim for service connection for allergic rhinitis has been met.  38 U.S.C.A. § 7105 (c) (West 2016), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

5.  Rhinitis was not incurred or aggravated in service, and it is not due to any incident of service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2016); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the prior remand directives were substantially complied with and that the VA examinations of record are adequate to address the merits of the herein decided claims. 

As to the service connection claim, the Board notes that the claims file contains no VA examination that provides an opinion regarding rhinitis.  After consideration of the evidence, the Board finds that there is no in-service event or disability.  That is, there is a diagnosis of this disability between the Veteran's periods of service, but the evidence does indicate that she was treated or diagnosed during an active period of service, nor as she detailed how this disability is due to a period of  ACDUTRA.  Further, although there is a recent VA examination that diagnosed this disability, the Board did not direct this examination and the RO did not direct an opinion.  With the background that the Veteran is also service connected for other nasal disability, the Board finds that the very providing of an examination under this factual scenario does not require that VA have obtained an opinion.  The Board finds that it may proceed with adjudication of this appeal.  

Increased rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates such criteria. 38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21. 

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service- connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Although 38 C.F.R. §§ 4.1 and 4.2 stipulate that VA must view each disability "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

New and material evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429   (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. § 3.303 (2016). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Nasal varix 

The Veteran's nasal varix with recurrent nose bleeds have been assigned a noncompensable rating under Diagnostic Code (DC) 6504, which pertains to nose injury and residuals.  See 38 C.F.R. § 4.97; see also 38 C.F.R. § 4.31 (2016) (providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met). 

Under DC 6504, a 30 percent rating is assigned when loss of part of the nose exposes both nasal passages.  A 10 percent rating is assigned when there is loss of part of one ala, or other obvious disfigurement.  Alternatively, scars are to be evaluated under 38 C.F.R. § 4.118, DC 7800 based on disfigurement. 
The Board has also considered the application of other diagnostic codes.  Under DC 6502, a 10 percent rating is assigned for traumatic deviation of the nasal septum with a 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  38 C.F.R. § 4.97.  The VA examination reports show that the Veteran does not have obstruction of the nasal passages.  Accordingly, the criteria for a compensable rating under DC 6502 is not met and not applicable. 

The examiner confirmed a current diagnosis of rhinitis, but found no evidence of any appointments with an ear nose throat specialist for the last 9 years.  The 2016 examiner was also unable to find any medical treatment note with a complaint of chronic nose bleeds in the past six years. The examiner also noted that nasal varix and/ or chronic epistaxis is not listed on the Veteran's active problem list in vistaWeb. The Veterans own statements report that the cauterizing procedure performed earlier has minimized the episodes and brought some relief.  

The Board notes that service connection has been previously denied for rhinitis, and this issue is discussed below.  Moreover, the VA examination findings as recent as March 2016, show that the Veteran has not had polyps or greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction of one side.  Thus, the criteria for a compensable rating for allergic or vasomotor rhinitis, or bacterial rhinitis, are not satisfied or more nearly approximated.  See 38 C.F.R. § 4.97, DC's 6522, 6523. 

The Board has carefully considered the Veteran's statements regarding her symptoms, including nose bleeds three to four times a week, dizziness and faintness due to nose bleeds, keep her nostrils lubricated with Neosporin or Vaseline, a dry congested stuffy nose on a daily basis, post nasal drip with difficulty breathing out of the right nostril, and having to constantly deal this the effects of nose bleeds.  The Board does not discount or wish to gloss over the discomfort these symptoms cause, as well as the inconvenience and effect on her life the Veteran has reported.  The rating criteria simply do not compensate for such symptoms; the most closely analogous criteria are those pertaining to a nose injury, and the Board has found that the Veteran's symptoms are not severe enough to more nearly approximate the criteria for a compensable rating under the Rating Formula for loss of part of the nose or scars, as discussed above.  The Veteran has not otherwise described any functional impairment caused by these symptoms.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment).  Accordingly, a compensable rating is not warranted at this time. 

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that this disability has not met or approximated the criteria for a compensable rating at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's nasal varix does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.   38 C.F.R. § 3.321 (b)(1).  These criteria have been broken up into a three-step inquiry: (1) The scheduler criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

There is no evidence that the Veteran' nose bleeds have caused marked interference with employment.  The Veteran has not stated, and there is no evidence suggesting, that her nose bleeds markedly interfered with employment or have required frequent periods of hospitalization.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  Accordingly, because the second step of the inquiry is not satisfied, extraschedular referral is not warranted. 

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  As there is no evidence of marked interference with employment or frequent periods of hospitalization due to the Veteran's nasal varix, this issue is moot.  Thun, 22 Vet. App. at 114.  The Board also notes that there is no evidence suggesting that the Veteran's nose bleeds are made worse or more disabling or otherwise result in an exceptional or unusual disability picture due to the effects of other service-connected disabilities, including generalized anxiety, migraine headaches, hypothyroidism, upper cervical strain, right knee chondromalacia, lumbosacral strain, or right scapulohumeral myofasciitis, such as to render impractical application of the scheduler criteria.  Accordingly, referral for extraschedular consideration is not warranted.

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for nasal varix with recurrent nose bleed is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right knee chondromalacia with osteoarthritis

The Veteran is appealing an initial rating of 10 percent for chondromalacia with osteoarthritis of the right knee. 

For disabilities evaluated on the basis of limitation of motion, 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40 , and 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06. 

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis, substantiated by X-ray findings, is rated on limitation of motion of affected parts, as degenerative arthritis under 38 C.F.R. § 4.71a , DC 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40 , "[d]isability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.  

A compensable rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59 even without motion being compensably limited under the rating schedule.  VAOPGCPREC 9-98 (1998). 

Although Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) held that painful motion is deemed limited motion warranting the minimum scheduler rating based on limited motion, even without actually limited motion, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) it was it was held that pain throughout range of joint motion, which does not limit motion, does not warrant more than the minimum scheduler rating.  See Petitti v. McDonald, No. 13-3469, slip op. at 13 (U.S. Vet. App. October 28, 2015) (per curiam) (observing that Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) aptly stated that under 38 C.F.R. §§ 4.40 and 4.45 "pain in and of itself does not rise to the level of functional loss" and; rather, quoting 38 C.F.R. § 4.40  "pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination[,] or endurance.'").

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98. 

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II. 

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace. 

38 C.F.R. § 4.71a , DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned). 

Here, the 10 percent rating for the service-connected right knee disorder has been assigned on the basis or chondromalacia with osteoarthritis, with functional impairment due to painful motion and objective evidence of arthritis, but without a compensable degree of limited motion under DCs 5260 and 5261. 

The Veteran was originally service connected for right knee chondromalacia in a September 2008 rating decision and assigned an evaluation of 10 percent disabling, effective December 2007, due to objective medical evidence of pain and some limitation of motion of the right knee.  The Veteran has continuously insisted that this rating is not high enough and that her knee has worsened.  This appeal of the rating, therefore, stems from the initial grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was provided VA examinations in August 2008, August 2012, and March 2016.  The Veteran also has submitted various medical records from Army medical centers visited as a dependent spouse.  The Veteran has previously had X-rays of the right knee, along with physical therapy and injections to ease the pain.  

A June 2008 note, following X-ray on both her knees, from Reynolds Army Community Hospital in Ft. Sill, described "no fracture or subluxation.  The articulare surfaces are smooth and the joint spaces are preserved. Bony architecture and mineralization appear within normal limits."  Her knees were described as normal. 

In 2012 the Veteran was provided another VA examination, which noted full range of motion on flexion and painful motion at 125 degrees in her right knee.  The examiner noted pain on motion and difficulty with sitting for long periods and ascending stairs.  The examiner also noted slight medial-lateral instability equally in both knees.  The examiner explained that this instability was equal bilaterally and was unrelated to the service connected knee condition or military service.  

In the most recent VA examination, conducted March 17, 2016, the Veteran described current symptoms of knee pain and locking of the knee.  The Veteran told the examiner she had a constant sensation of throbbing of the right knee.  She also stated that she continued to exercise.  On physical examination flexion was limited to 110 degrees (normal flexion is 140 degrees) and extension was normal at 0 degrees.  The examiner noted pain during flexion.  There was no further loss of motion with repetition.  The examiner stated there was no further loss of motion to be assigned due to pain, weakness, fatigability or incoordination with repeated use over time.  The examiner stated there was no ankylosis of the right knee.  Muscle strength of the right knee was normal without any evidence of muscle atrophy.

The examiner noted the Veteran do not have a history of subluxation of the knee.  While stability testing of the knee documented instability of the right knee with lateral testing graded as 1+ (0 to 5 millimeters), the examiner stated this is a normal variant for the Veteran because this finding also was found on testing of the left knee and the impairment is equal bilaterally.  These findings are also consistent with the 2012 examination.  All other stability testing of the knee was normal.  The examiner stated the Veteran has never had a meniscus condition involving the right knee.  X-rays documented degenerative arthritis of the right knee. The examiner diagnosed right knee osteoarthritis and stated this diagnosis replaces the right knee condition previously described as chondromalacia.

The description of this condition was amended to include osteoarthritis to more appropriately describe the pathology of the disability.  An evaluation of 10 percent was assigned for x-ray evidence of arthritis with objective evidence of painful motion of the right knee and flexion limited to 110 degrees.  

After careful review of the record, the Board finds that the evidence of record does not support assigning an evaluation in excess of 10 percent for the right knee disability, pursuant to DCs 5003 and 5010, because no compensable degree of limitation of motion in extension or flexion has been demonstrated on objective testing.  In other words, the Board finds that the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period.  Further, the Veteran is not entitled to a 20 percent disability rating during this time period under DC 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the right leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, there was no objective evidence of instability or subluxation due to the service-connected disability, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  The evidence of record, as summarized above, shows that any instability of the knee is not related to the service connected disability.  There is no evidence of record documenting findings that meet the requirements for a higher evaluation.  Compensation under 5258, 5257 or 5256 is not warranted because the required symptoms have not been objectively confirmed by the evidence of record. 

Extra-scheduler increased evaluation with regard to right knee disability has also been considered by the Board.  38 CFR 3.321(b)(1) provides that in exceptional cases where the scheduler evaluations are found to be inadequate, an extra-scheduler evaluation commensurate with impairment of average earning capacity due exclusively to the service connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular scheduler standards.

The Veteran has not submitted evidence tending to show this service connected condition causes unusual interference with work or requires frequent periods of hospitalization as to warrant an extraschedular increased evaluation.  All symptoms mentioned by the Veteran have been adequately accounted for in the current disability diagnosis and rating.  Accordingly, referral for extra-scheduler increased evaluation is not warranted in this case.


New and material evidence for rhinitis

Service connection for rhinitis was denied by rating decision in September 2005, because, although the Veteran was treated for rhinitis during 2001, while on reserve duty, there is no evidence of treatment for this condition while on active duty.  VA examination also failed to show findings and diagnosis of rhinitis.  The Veteran was notified of this denial on September 29, 2005 and the decision became final one year later. 

The Veteran was provided an examination in April 2016 related to her rhinitis.  The examiner noted that the Veteran had been diagnosed with allergic rhinitis in 2001.  

Service treatment records were also submitted, but they did not contain any mention of rhinitis during active service.  The only mention of allergic rhinitis was from 2001 and there was no indication that active service worsened the condition.  

New and material evidence has been submitted in the form of the VA provided examination.  The initial denial had not found any findings or diagnosis of rhinitis, while this examination diagnosed current findings of rhinitis and noted recent symptoms.  This evidence constitutes new and material evidence because it relates to the unestablished fact of a current diagnosis, which is necessary to substantiate the claim.  

The claim for rhinitis is considered re-opened. The Board finds that it may proceed to adjudication of the merits of this appeal as the RO reopened the claim and considered it on the merits.

Service connection for rhinitis

Although the claim has been reopened due to the submission of new and material evidence related to a current diagnosis of rhinitis, no evidence has been submitted of rhinitis originating or worsening during a period of active service.  The service treatment records submitted indicate a diagnosis of rhinitis in 2001 but are otherwise silent on the subject.  There is no mention of this condition during active service, nor is there any mention of a worsening of this earlier diagnosis.  The Veteran may have a current diagnosis of rhinitis, but there is no indication that it began in service or that the current rhinitis is related to service.   In her substantive appeal, she discussed current symptoms of the rhinitis but did not provide any detail as to contentions as to how the disability is attributable to service.  The diagnosis of this disability between periods of active service, without evidence linking the disability either to ACDUTRA or evidence that establishes that the Veteran was diagnosed as having rhinitis during her active service, is insufficient to place this issue in relative equipoise.  As the evidence weighs against the claim, the claim for service connection is denied.

The disability was not contracted or worsened by active service and therefore, service connection for rhinitis is denied. 


ORDER

Entitlement to a compensable evaluation for nasal varix with recurrent nose bleeds is denied. 

Entitlement to an evaluation of more than 10 percent for right knee chondromalacia with osteoarthritis is denied. 

New and material evidence related to the claim for service connection for rhinitis has been submitted and the claim is considered reopened.  

Service connection for rhinitis is denied 


REMAND

In February 2016, the AOJ complied with the Board's June 2014 remand instructions by (1) sending the Veteran VCAA-compliant notice regarding her TDIU claim and (2) requesting that she complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  As noted, the Board previously raised the issue of TDIU and the Board finds that based on this, the Board has jurisdiction of this issue based on all service connected disabilities (the Board did not limit the TDIU as part as parcel to the increased rating claim before it, although the Board cited Rice v. Shinseki, 22 Vet. App. 447 (2009)).  Considering the current evidence, the Board directs that the AOJ obtain updated VA treatment record, schedule the Veteran for appropriate VA examinations, and then readjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, considering the evidence of record, schedule appropriate examination(s) to evaluate the effect of the service-connected disabilities on the Veteran's ability to maintain substantially gainful employment.

3. After completion of the above, please readjudicate the claim.   If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


